STONE, Judge,
concurring in part and dissenting in part.
I concur in our granting relief to the Ap-pellee/Defendant as to that portion of the circuit court opinion which reverses the county court’s dismissal of the amended complaint. That dismissal of Plaintiffs claim was not the subject of the appeal to the circuit court, as Appellant attacked only that portion of the county court’s judgment involving Appellee/Defendant’s counterclaim. As the issues before the circuit court related solely to the counterclaim, the court was not free sua sponte to reverse on the basis of a perceived error in the county court’s dismissal of the Plaintiffs main claim, a subject matter alien to the issues raised on appeal.
I would deny certiorari relief, however, as to those portions of the circuit court opinion that reverse the county court judgment as to the counterclaim issues.